 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                 ***
11   U.S. BANK NATIONAL ASSOCIATION, AS     )
     TRUSTEE, SUCCESSOR-IN-INTEREST TO      )
12   WACHOVIA BANK NATIONAL                 )
     ASSOCIATION, AS TRUSTEE FOR GSAA       )             Case No. 3:17-cv-00106-MMD-WGC
13   HOME EQUITY TRUST 2005-11, ASSET-      )
     BACKED CERTIFICATES, SERIES 2005-11,   )
14                                          )
                                 Plaintiff, )
15                                          )
     vs.                                    )
16                                          )
     THUNDER PROPERTIES, INC.;              )
17   WOODLAND VILLAGE HOMEOWNERS            )
     ASSOCIATION; and HAMPTON &             )
18   HAMPTON COLLECTIONS, LLC,              )
                                            )
19                             Defendants. )
                                            )
20
                 STIPULATION AND ORDER TO EXTEND TIME TO REPLY TO
21                   OPPOSITION TO MOTION FOR RECONSIDERATION
                                    (Second Request)
22
            COMES NOW, Defendant, THUNDER PROPERTIES, INC. (“Thunder”), and Plaintiff,
23
     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO
24
     WACHOVIA BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR GSAA HOME
25
     EQUITY TRUST 2005-11, ASSET-BACKED CERTIFICATES, SERIES 2005-11 (“US
26
     Bank”), by and through their undersigned counsel, and hereby stipulate and agree as follows:
27
            1.     On February 6, 2019, Thunder filed a Motion for Reconsideration herein [ECF
28
                                               Page 1 of 4                               17270 Posy Lake
 1                #40].

 2         2.     On February 8, 2019, US Bank filed its Response to Said Motion [ECF #41].

 3         3.     On February 15, 2019, the Parties stipulated to extend the deadline for Thunder’s

 4                Reply to be filed on or before on March 1, 2019. This Court granted this

 5                extension request on February 20, 2019 [ECF #44].

 6         4.     Thunder’s counsel has been required to be out of the office this week in order to

 7                comply with a Jury Duty Summons. As a result, Thunder’s counsel has requested

 8                a second extension of time in which to file its Reply Brief.

 9         5.     Thunder shall be granted an extension of time in which to file its Reply Brief until

10                March 15, 2019.

11         6.     This Stipulation is made in good faith and not for purpose of delay.

12         Dated this     1st     day of March, 2019.

13   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                WRIGHT FINLAY & ZAK, LLP
14
15
      /s/ Timothy Rhoda                                /s/ Robert Riether
16   TIMOTHY E. RHODA, ESQ.                           ROBERT A RIETHER, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 12076
17   9120 West Post Road, Suite 100                   7785 W. Sahara Ave, Ste 200
     Las Vegas, Nevada 89148                          Las Vegas, NV 89117
18   (702) 254-7775                                   702-475-7964
     croteaulaw@croteaulaw.com                        702-946-1345 (fax)
19   Attorney for Defendant                           rriether@wrightlegal.net
     Thunder Properties, Inc.                         Attorney for Plaintiff
20                                                    U.S. Bank National Association

21
                                                IT IS SO ORDERED.
22
23                                              By:
                                                        Judge, U.S. District Court
24
25                                              Dated: March 1, 2019

26
27
28
                                              Page 2 of 4                                 17270 Posy Lake
 1                         CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this       1st       day of March,
     2019, I served via the United States District Court CM/ECF electronic
 3   filing system, the foregoing STIPULATION AND ORDER TO EXTEND
     TIME TO REPLY TO OPPOSITION TO MOTION FOR RECONSIDERATION
 4   (Second Request) to the following parties:

 5        John S. Dolembo                           Association
          Wright Finlay & Zak
 6        7785 W. Sahara Ave., Ste.
          200
 7        Las Vegas, NV 89117
          702-475-7964
 8        sdolembo@wrightlegal.ne
          t
 9        Attorney for Plaintiff
          U.S. Bank National
10        Association

11        Edgar C Smith
          Wright Finlay & Zak, LLP
12        7785 W. Sahara Ave., Suite
          200
13        Las Vegas, NV 89117
          702-475-7964
14        702-946-1345 (fax)
          esmith@wrightlegal.net
15        Attorney for Plaintiff
          U.S. Bank National
16        Association

17        Christina Miller
          Wright, Finlay & Zak
18        7785 W. Sahara Ave., Ste.
          200
19        Las Vegas, NV 89117
          702-475-7964
20        702-946-1345 (fax)
          cmiller@wrightlegal.net
21        Attorney for Plaintiff
          U.S. Bank National
22        Association

23        Krista Nielson
          WRIGHT FINLAY & ZAK,
24        LLP
          7785 W. SAHARA AVE, STE
25        200
          Las Vegas, NV 89117
26        702-475-7964
          702-946-1345 (fax)
27        knielson@wrightlegal.net
          Attorney for Plaintiff
28        U.S. Bank National

                                      Page 3 of 4                 17270 Posy Lake
     Case 3:17-cv-00106-MMD-WGC Document 46 Filed 03/01/19 Page 4 of 4



 1    Robert A Riether
      WRIGHT FINLAY & ZAK, LLP
 2    7785 W. SAHARA AVE, STE 200
      Las Vegas, NV 89117
 3    702-475-7964
      702-946-1345 (fax)
 4    rriether@wrightlegal.net
      Attorney for Plaintiff
 5    U.S. Bank National Association

 6    Thomas E. McGrath
      Tyson & Mendes, LLP
 7    3960 Howard Hughes Parkway
      Suite 600
 8    Las Vegas, NV 89169
      702-724-2648
 9    702-938-1048 (fax)
      tmcgrath@tysonmendes.com
10    Attorney for Defendant
      Woodland Village Homeowners
11    Association

12    Christopher Ammon Lund
      Tyson & Mendes LLP
13    3960 Howard Hughes Parkway
      Suite 600
14    Las Vegas, NV 89169
      702-724-2648
15    702-938-1048 (fax)
      clund@tysonmendes.com
16    Attorney for Defendant
      Woodland Village Homeowners
17    Association

18    Margaret E Schmidt
      Tyson & Mendes LLP
19    3960 Howard Hughes Parkway
      Suite 600
20    Las Vegas, NV 89169
      702-724-2648
21    702-938-1048 (fax)
      mschmidt@tysonmendes.com
22    Attorney for Defendant
      Woodland Village Homeowners
23    Association

24
                                        /s/ Timothy E. Rhoda
25                                      An employee of ROGER P. CROTEAU &
                                        ASSOCIATES, LTD.
26
27
28
                                      Page 4 of 4                        17270 Posy Lake
